DISMISS and Opinion Filed May 4, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00179-CV

                  EVIN G. DUGAS, Appellant
                              V.
    CTK PROPERTIES, L.L.C. AND CHRISTOPHER KLEE, Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-02819-2019

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein

      The clerk’s record in this appeal has not been filed because appellant has not
paid the fee for preparation of the record. By letter dated April 13, 2021, we
cautioned appellant that failure to file, within ten days, written verification he had
paid or made arrangements to pay for the record or was found entitled to proceed
without payment of costs could result in dismissal of the appeal for want of
prosecution. To date, appellant has not complied. See TEX. R. APP. P. 37.3(b).
Accordingly, we dismiss the appeal. See id. 37.3(b), 42.3(b),(c).



                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
210179F.P05                                JUSTICE
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

EVIN G. DUGAS, Appellant                   On Appeal from the 471st Judicial
                                           District Court, Collin County, Texas
No. 05-21-00179-CV        V.               Trial Court Cause No. 471-02819-
                                           2019.
CTK PROPERTIES, L.L.C. AND                 Opinion delivered by Justice
CHRISTOPHER KLEE, Appellees                Goldstein, Justices Molberg and
                                           Smith participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees CTK Properties, L.L.C. and Christopher Klee
recover their costs, if any, of this appeal from appellant Evin G. Dugas.


Judgment entered May 4, 2021.




                                     –2–